         Case 1:21-cv-01032-PAE Document 40 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SIETEL SINGH GILL, individually and on             Case No. 1:21 Civ. 01032
behalf of other similarly situated individuals,

                             Plaintiff,
                                                   CERTIFICATE OF SERVICE
             - against -

NATIONAL FOOTBALL LEAGUE and NFL
ENTERPRISES LLC,

                           Defendants.


             I, Raphael Janove, hereby certify that on September 9, 2021, I served

by electronic mail this Court’s Notice of Initial Pretrial Conference (ECF No. 38) on

counsel for Defendants, specifically:

Tyler B. Robinson
Sara A. Ricciardi
SIMPSON THACHER &
BARTLETT LLP
425 Lexington Avenue
New York, New York 10017-3954




 Date:   September 10, 2021               POLLOCK COHEN LLP
         New York, NY
                                          /s/ Raphael Janove

                                          Raphael Janove
                                          60 Broad St., 24th Fl.
                                          New York, NY 10004
                                          Tel.: (212) 337-5361
                                          Email: Rafi@PollockCohen.com

                                          Counsel for Plaintiff and the Proposed
                                          Class
